341 F.2d 564
FORD MOTOR COMPANY, Appellant,v.The S.S. SANTA IRENE, her boilers, etc., et al., Appellees.
No. 21553.
United States Court of Appeals Fifth Circuit.
February 23, 1965.

Raymond T. Greene, Linwood Anderson, Gay, Anderson & Greene, Miami, Fla., for appellant.
James F. Moseley, Clark W. Toole, Jr., Kurz, Toole, Maness & Martin, Jacksonville, Fla., for appellees.
Before TUTTLE, Chief Judge, JONES, Circuit Judge, and GROOMS, District Judge.
PER CURIAM.


1
The motion to dismiss the appeal was submitted along with the merits. We do not reach the merits since we are of the opinion that the motion is due to be granted.


2
A pre-trial order was issued by the court below wherein the court concluded that each of the damaged automobiles was to be considered the "customary freight unit" within the purview of the Carriage of Goods by Sea Act, 46 U.S. C.A. § 1304(5), and damages should not exceed $500.00 per vehicle.


3
The order appealed from is not reviewable under 28 U.S.C.A. § 1292(a) (3). Albatross Shipping Corporation v. Stewart, 5 Cir., 326 F.2d 208; King v. California Company, 5 Cir., 224 F.2d 193, opinion extended on rehearing, 236 F.2d 413; and Lissner and Company v. Oceanic Steam Navigation Company, 2nd Cir., 30 F.2d 290.

The motion to dismiss is

4
Granted.